Exhibit 10.7

 



PHUNWARE, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of the Closing Date
for the Stellar Acquisition III, Inc., Merger Agreement (the “Effective Date”)
by and between Phunware, Inc. (the “Company”), and Matt Lindenberger
(“Executive”).

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. As of the Effective Date, Executive will continue to
serve as Vice President of Engineering of the Company. Executive will render
such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Company’s Chief Executive Officer (“CEO”) or the
Company’s Board of Directors (the “Board”). The period of Executive’s employment
under this Agreement is referred to herein as the “Employment Term.”

 

(b) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote substantially all of
his business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration that
would impact in any material respect his ability to perform his duties and
obligations hereunder.

 

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without Cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, Executive may be entitled to severance benefits set forth in Section 8
of this Agreement, subject to Executive satisfying the conditions to receipt of
severance set forth in Section 9.

 

3. Term of Agreement. This Agreement will have an initial term running from the
Effective Date through the fourth anniversary of the Effective Date (the
“Initial Term”). On the fourth anniversary of the Effective Date, this Agreement
will renew automatically for additional one (1) year terms (each an “Additional
Term”), unless either party provides the other party with written notice of
non-renewal at least ninety (90) days prior to the date of automatic renewal.
Notwithstanding the foregoing provisions of this paragraph, (a) if a Change in
Control occurs when there are fewer than twelve (12) months remaining during the
Initial Term or an Additional Term, the term of this Agreement will extend
automatically through the date that is twelve (12) months following the
effective date of the Change in Control, or (b) if an initial occurrence of an
act or omission by the Company constituting the grounds for “Good Reason” in
accordance with Section 10(g) hereof has occurred (the “Initial Grounds”), and
the expiration date of the Company cure period (as such term is used in
Section 10(g)) with respect to such Initial Grounds could occur following the
expiration of the Initial Term or an Additional Term, the term of this Agreement
will extend automatically through the date that is thirty (30) days following
the expiration of such cure period, but such extension of the term will only
apply with respect to the Initial Grounds. If Executive becomes entitled to
benefits under Section 8 during the term of this Agreement, the Agreement will
not terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.

 



 

 



 

4. Compensation.

 

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $200,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding.
Executive’s Base Salary will be subject to review and adjustments will be made
based upon the Company’s normal performance review practices.

 

(b) Bonus. Executive will be eligible to participate in any bonus or incentive
arrangement established by the Board (or any committee of the Board) for
executives of the Company generally. Any bonus earned by Executive will be paid
in accordance with the Company’s standard practices, but no later than March 15
of the calendar year following the calendar year in which the bonus is earned.

 

(c) Stock Option. Per the approval by the Board on January 8, 2018, Executive
has been granted a stock option to purchase 217,500 shares of the Company’s
common stock at an exercise price equal to the fair market value of Company
common stock per share on the date of grant (the “Option”). Subject to the
accelerated vesting provisions set forth herein, the Option will vest as to 25%
of the shares subject to the Option on the first anniversary of the vesting
commencement date, and as to 1/48th of the shares subject to the Option monthly
thereafter, so that the Option will be fully vested on the fourth anniversary of
the vesting commencement date, subject to Executive continuing to provide
services to the Company through the relevant vesting dates. The Option will be
subject to the terms, definitions and provisions of the 2009 Equity Incentive
Plan (the “Stock Plan”) and the stock option agreement by and between Executive
and the Company (the “Option Agreement”), both of which documents are
incorporated herein by reference.

 

(d) Equity. Executive will be eligible to receive awards of stock options,
restricted stock units or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board (or its
compensation committee) will determine in its discretion whether Executive will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time, provided that in no case will the terms of any such award deviate
from the accelerated vesting provisions set forth elsewhere herein.

 

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, and flexible-spending account plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 



-2-

 



 

6. Vacation. The Company does not provide vacation benefits, and no vacation
time or other paid time off is accrued.  Rather, the Company expects each
employee, including Executive, to determine for himself, consistent with his
responsibilities and working with his supervisor how much time can reasonably be
spent away from the office for purposes such as personal vacation, relaxation,
or personal or family needs.

 

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

8. Severance.

 

(a) Termination without Cause Outside the Change in Control Period. If the
Company terminates Executive’s employment with the Company for reasons other
than Cause, Executive’s death, or Executive’s Disability, and such termination
occurs outside the Change in Control Period, then subject to Section 9,
Executive will receive, in addition to Executive’s salary payable through the
date of termination of employment and any other employee benefits earned and
owed through the date of termination, the following benefits from the Company:

 

(i) continuing payments of severance pay at a rate equal to Executive’s Base
Salary rate, as then in effect, for six (6) months from the date of such
termination in accordance with the Company’s normal payroll policies; and

 

(ii) if Executive timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive, Executive’s spouse and eligible dependants, as applicable, the
Company will reimburse Executive for the monthly premiums under COBRA for such
coverage until the earliest of (A) six (6) months following the effective date
of such termination, or (B) the date upon which Executive begins other
employment that provides for health coverage benefits. However, if the Company
determines in its sole discretion that it cannot provide the COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue his group
health coverage in effect on the date of his termination of employment (which
amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether Executive elects COBRA
continuation coverage.

 

(b) Termination without Cause or Resignation for Good Reason During the Change
in Control Period. If the Company terminates Executive’s employment with the
Company for reasons other than Cause, Executive’s death, or Executive’s
Disability, or if Executive resigns from such employment for Good Reason, and in
each case, such termination occurs during the Change in Control Period, then
subject to Section 9, Executive will receive, in addition to Executive’s salary
payable through the date of termination of employment and any other employee
benefits earned and owed through the date of termination, the following benefits
from the Company:

 

(i) a lump sum severance payment equal to the amount of Base Salary, as in
effect on the date of termination (but in no event less than Executive’s Base
Salary in effect immediately prior to the Closing), Executive would have
otherwise received had he remained employed by the Company through the twelve
(12) month anniversary of the Change in Control;

 



-3-

 



  

(ii) a lump sum severance amount equal to average annualized bonus earned by
Executive for the two (2) calendar years prior to the calendar year during which
the Change in Control occurs, but in no event will the amount be less than
Executive’s annual target bonus for the year during which the termination
occurs, or if greater, Executive’s annual target bonus for the year during which
the Closing occurs;

 

(iii) the immediate vesting as to 100% of each of Executive’s then outstanding
Equity Awards, and with respect to Equity Awards granted on or after the
Effective Date, the same vesting acceleration provisions provided in this
sentence will apply to such Equity Awards, except to the extent provided in the
applicable equity award agreement; and

 

(iv) if Executive timely elects continuation coverage pursuant to COBRA for
Executive, Executive’s spouse and eligible dependants, as applicable, the
Company will reimburse Executive for the monthly premiums under COBRA for such
coverage until the earliest of (A) twelve (12) months following the effective
date of such termination, or (B) the date upon which Executive begins other
employment that provides for health coverage benefits. However, if the Company
determines in its sole discretion that it cannot provide the COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue his group
health coverage in effect on the date of his termination of employment (which
amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether Executive elects COBRA
continuation coverage.

 

9. Conditions to Receipt of Severance; No Duty to Mitigate.

 

(a) Separation Agreement and Release of Claims. The payment of any severance set
forth in Section 8 above is contingent upon Executive signing and not revoking
the Company’s standard separation and release of claims agreement upon
Executive’s termination of employment and such agreement becoming effective no
later than sixty (60) days following Executive’s employment termination date
(such deadline, the “Release Deadline”). In no event will severance payments be
paid or provided until the release actually becomes effective. Any severance
payments or benefits under this Agreement will be paid, or, in the case of
installments, will commence, on the first regularly scheduled payroll date
following the date the separation and release of claims agreement becomes
effective and irrevocable, or if later, such time as required by Section 9(c).
Except as required by Section 9(c), any installment payments that would have
been made to Executive following his separation from service but for the
preceding sentence will be paid to Executive on the first regularly scheduled
payroll date following the date the separation and release of claims agreement
becomes effective and irrevocable and the remaining payments will be made as
provided in the Agreement.

 



-4-

 



 

(b) Confidential Information Agreement. Executive’s receipt of any payments or
benefits under Section 8 will be subject to Executive continuing to comply with
the terms of his Confidential Information Agreement (as defined in Section 12)
and this Agreement. In the event Executive breaches the provisions of this
Section 9(b), all continuing payments and benefits to which Executive may
otherwise be entitled to pursuant to Section 8 will immediately cease.

 

(c) Section 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits payable upon separation that is payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation
(together, the “Deferred Payments”) under Section 409A of the Internal Revenue
Code, as amended (the “Code”) and the final regulations and official guidance
thereunder (“Section 409A”) will be payable until Executive has a “separation
from service” within the meaning of Section 409A.

 

(ii) It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” or resulting
from an involuntary separation from service each as described in
Section 9(c)(iv) below. However, any severance payments or benefits under this
Agreement that would be considered Deferred Payments will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 9(c)(iii). Except as required by Section 9(c)(iii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement.

 

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of his
termination (other than due to death), then the Deferred Payments, if any, that
are payable within the first six (6) months following his separation from
service, will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his separation from service, but prior to the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this Section 9(c) will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(iv) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
will not constitute Deferred Payments for purposes herein. Any amount paid under
this Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constitute Deferred Payments for purposes herein.

 



-5-

 



 

(v) For purposes of this Agreement, “Section 409A Limit” means the lesser of two
(2) times: (x) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto, or (y) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

 

(vi) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

 

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

10. Definitions.

 

(a) Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s
failure to perform Executive’s assigned duties responsibilities as an employee
(other than a failure resulting from Executive’s Disability) after written
notice thereof from the Company describing Executive’s failure to perform such
duties or responsibilities and failure to cure such failure to the reasonable
satisfaction of the Company within ten (10) business days of the date the notice
is provided to Executive; (ii) Executive engaging in any act of dishonesty,
fraud or misrepresentation with respect to the Company; (iii) Executive’s
violation of any federal or state law or regulation applicable to the business
of the Company or its affiliates; (iv) Executive’s breach of any confidentiality
agreement or invention assignment agreement (including, but not limited to, the
Confidential Information Agreement) between Executive and the Company (or any
affiliate of the Company); or (v) Executive being convicted of, or entering a
plea of nolo contendere to, any felony or crime involving moral turpitude.

 

(b) Change in Control. For purposes of this Agreement, “Change in Control” has
the same meaning assigned to such term in the Stock Plan.

 

(c) Change in Control Period. For purposes of this Agreement, “Change in Control
Period” means the period beginning three (3) months prior to the Closing and
ending on the twelve (12) month anniversary of the Closing.

 

(d) Closing. For purposes of this Agreement, “Closing” means the closing of the
first transaction constituting a Change in Control that occurs on or following
the Effective Date.

 



-6-

 



 

(e) Disability. For purposes of this Agreement, “Disability” means Executive (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Company employees.

 

(f) Equity Awards. For purposes of this Agreement, “Equity Awards” means
Executive’s outstanding stock options, stock appreciation rights, restricted
stock units, performance shares, performance stock units and any other equity
compensation awards granted by the Company or any successor of the Company.

 

(g) Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within three (3) months following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without Executive’s consent: (i) a material reduction of Executive’s
authority, duties or responsibilities; provided, however, that a reduction in
authority, duties, or responsibilities primarily by virtue of the Company being
acquired and made part of a larger entity whether as a subsidiary, business unit
or otherwise (as, for example, when the Chief Executive Officer of the Company
remains as such following an acquisition where the Company becomes a wholly
owned subsidiary of the acquirer, but is not made the Chief Executive Officer of
the acquiring corporation) will not constitute “Good Reason”; (ii) a material
reduction in Executive’s Base Salary, excluding the substitution of
substantially equivalent compensation and benefits; (iii) a material change in
the geographic location of Executive’s primary work facility or location;
provided, that a relocation of less than twenty-five (25) miles from Executive’s
then present location will not be considered a material change in geographic
location, or (iv) a material breach by the Company of a material provision of
this Agreement. Executive will not resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date the Company receives such notice during
which such condition must not have been cured.

 

11. Limitation on Payments. In the event that the severance benefits provided
for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 11, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 8 will be either:

 

(a) delivered in full, or

 



-7-

 



 

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments, which will occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) reduction of acceleration of vesting of equity
awards, which will occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (iii) reduction of other benefits paid or provided to the
Executive, which will occur in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced. If more than one equity
award was made to the Executive on the same date of grant, all such awards will
have their acceleration of vesting reduced pro rata. In no event will the
Executive have any discretion with respect to the ordering of payment
reductions.







 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 11 will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 11, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 11.

 

12. Confidential Information. Executive confirms his continuing obligations
under the Company’s standard Confidential Information and Invention Assignment
Agreement (the “Confidential Information Agreement”) dated as of June 2, 2014.

 

13. No Conflicting Obligations. Executive confirms that Executive is not under
any existing obligations that may impact Executive’s eligibility to be employed
by the Company or limit the manner in which Executive may be employed. Executive
agrees not to bring any third-party confidential information to the Company,
including that of Executive’s former employer, and that Executive will not in
any way utilize any such information in performing Executive’s duties for the
Company.

 

14. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 



-8-

 



 

15. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally; (ii) one (1) day after being sent by a well
established commercial overnight service; or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

If to the Company:

 

Phunware, Inc.



Attn: Chief Executive Officer



7800 Shoal Creek Boulevard, Suite 230-S



Austin, TX 78757

 

If to Executive:

 

at the last residential address known by the Company.

 

16. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

17. Integration. This Agreement, together with the Stock Plan, Option Agreement
and the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. This Agreement
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment to this Agreement.

 

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

19. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

21. Governing Law. This Agreement will be governed by the laws of the State of
Texas (with the exception of its conflict of laws provisions).

 

22. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

[Remainder of Page Intentionally Left Blank]

 



-9-

 



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.



 

STELLAR ACQUISITION III, INC.

 



By: [ex10-7_001.jpg]    Date:           Title:                   COMPANY:      
          PHUNWARE, INC.                 By: /s/ Alan Knitowski   Date: 2/6/2018
  Alan Knitowski       Title: CEO                 EXECUTIVE:               By:
/s/ Matt Lindenberger       Matt Lindenberger Date: 2/6/2018



 

[SIGNATURE PAGE TO LINDENBERGER EMPLOYMENT AGREEMENT]

 



-10-



